Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7,11, and 13-14 are generic to the following disclosed patentably distinct species:

Species 1. Directed to the gas sensor comprising a first electrode 22; a gas detecting layer 5 disposed on the first electrode 22; an electric-conduction enhancing layer 42 and a second electrode 412 and an insulating unit 3 including a plurality of insulating members 31 disposed on the first electrode 22, any two adjacent ones of the insulating members 31 being 25formed with a first gap 32 therebetween, and the insulating members 31 disposed on the first electrode 22 for partially separating the first electrode 22 from the gas detecting layer 5 as shown in figures 1, 3-5.
Species 1(a). the second electrode 412 includes a plurality of spaced-apart electrode portions cover insulating member 31, gas detection layer 5 covers the first electrode 412 and the electric-conduction enhancing layer 42 covers the gas detection layer 5, as shown in fig.1.

Species 1(b). the second electrode 412 includes a plurality of spaced-apart electrode portions, each of the second electrode portions being disposed on the electric-conduction enhancing layer 42 and oppositely corresponding in position to a corresponding one of insulating members 31, as shown in fig.3.


Species 1(c). the second electrode 412 includes a plurality of spaced-apart electrode portions, each of the second electrode portions being disposed on the gas detecting layer 5 in a corresponding one of  the first gaps 32 and the gas detecting layer 5 covering the electric-conduction enhancing layer 42, as shown in fig.5.

Species 2.  Directed to the gas sensor comprising a first electrode 22; a gas detecting layer 5 disposed on the first electrode 22; an electric-conduction enhancing layer 42 and a second electrode 412 disposed on the gas detection unit without any insulating unit 3/31, as shown in Fig.6.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant must elect one of Species 1 and 2.  If applicant elects Species 1 further election between Species 1(a)-1(c) is required. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The prior art applicable to one species or patentably indistinct species would not likely be applicable to another patentably distinct species (e.g., prior art directed to a particular characteristic unlikely to also be applicable to a mutually exclusive characteristic).
The species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph (e.g., evaluation of the written description, enablement, and/or utility having different scopes and/or support to analyze based on the mutually exclusive characteristics).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856    

/DAVID L SINGER/Primary Examiner, Art Unit 2856